Cook, J.,
dissenting. I respectfully dissent. Although the syllabus law in this case is unassailable, given our summary judgment standard, I agree with the court of appeals and would affirm the summary judgment in favor of Diamond Products.
Diamond Products moved for summary judgment on the basis that Hood could not prove that her cancer was a handicap under former R.C. 4112.01(A)(13). Specifically, Diamond Products contended that Hood could not prove that her cancer clearly limited her “functional abilities” or that her cancer affected her ability to perform her “everyday routine living and working without significantly increased hardship.” Diamond Products’ motion for summary judgment forced Hood “to produce evidence on any issue for which [Hood would bear] the burden of production at trial.” Wing v. Anchor Media, Ltd. of Texas (1991), 59 Ohio St.3d 108, 570 N.E.2d 1095, paragraph three of the syllabus.
The issue in this case is simply whether Hood’s deposition and affidavit were competent evidence to raise an issue of material fact that Hood’s cancer limited her “functional ability * * * [to] perform [her] everyday routine living and working without significantly increased hardship and vulnerability to what are considered the everyday obstacles and hazards encountered by the nonhandicapped.” Former R.C. 4112.01(A)(13). (143 Ohio Laws, Part III, 4156.) The statutory definition requires such evidence to relate to “a medically diagnosable, abnormal condition which is expected to continue for a considerable length of time” and “which can reasonably be expected to limit the person’s functional ability.” Hood’s testimony on those issues was dependent upon the medical diagnosis and opinion of medical experts.
While Hood had personal knowledge of her adverse reactions to chemotherapy, her statements concerning the continuation of her cancer and the expectation of the limits of her functional abilities were not based on her firsthand knowledge. Thus, Hood’s evidence as to those issues was not competent under Civ.R. 56(E). Hood, therefore, did not sustain her burden of demonstrating that a dispute on a genuine issue of material fact existed. In my view, the trial court properly granted summary judgment in favor of Diamond Products.
Moyer, C.J., and Wright, J., concur in the foregoing dissenting opinion.